Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This non-final office action is in response to the application filed 11/15/2019.

Claims 1-20 are cancelled.  Claims 21-41 are pending. Claims 21, 29, and 37 are the independent claims.  Claim 41 is new. In response to the decision to the pre-appeal filed 10/13/2021 the application has been re-opened for prosecution.



Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-33, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleta (20130235044) in further view of in further view of Isaacson (20160379298)

Regarding claim 21, Kaleta teaches a method comprising:  presenting for display a first application accessible via a client device; (0003, discloses a web browser with a web page being loaded) rendering a first loading display of the first application in response to a request for a second application, (0031, discloses the web browser (first application) that indicates a completion status of a task or subtasks of the requested task. and 0037, Fig. 1, depicts a URL display with an indicator of progress.  The examiner interprets a user may request a URL (2nd application) from the browser (first application) and 0003, discloses various applications that use progress bars within the browser application or a pop-up window and Fig. 7, depicts a browser application and a request for a second webpage and a progress bar within the web application and 0059, discloses receiving a request to perform a task like loading a second webpage.  The examiner interprets different applications (second application) can be accessed using the browser application by entering a URL.  Further 0037, discloses various applications can use progress bars such as email where the progress bar can be integrated into applications) the request being initiated via the first application, and the second application being different than the first application; (0003 and 0059, discloses requesting various applications such as a web pages in a browser application (2nd application).  The examiner interprets a second web page is requested using the browser application (first application)) 
Kaleta fails to teach receiving a first portion of data of the second application concurrently with display of the first loading display, receiving a first portion of data of the second application concurrently with display of the first loading display, discloses a the first portion of data including a second loading display of the first loading display, one or more elements of the second loading display being the same as one or more corresponding elements of the first loading display, and rendering the second loading display of the second application by replacement of the first loading display with the second loading display so as to avoid the appearance of delay while a second portion of data of the second application loads onto the client device from a remote computing device. 
Isaacson teaches receiving a first portion of data of the second application concurrently with display of the first loading display, the first portion of data including a second loading display of the first loading display, one or more elements of the second loading display being the same as one or more corresponding elements of the first loading display, and rendering the second loading display of the second application by replacement of the first loading display with the second loading display so as to avoid the appearance of delay while a second portion of data of the second application loads onto the client device from a remote computing device. (Fig. 16,1606, discloses determining if a user would like to make a purchase and prepopulating a second input field associated with a second site with the input and Fig. 16, 1608, 1610, discloses pre-processing the second site using the input in the second input field and transitioning to the product where the product can be processed for purchase and 0152, discloses morphing the first mode of searching to a second mode of a one-click purchase and presents disambiguate information to disambiguate the item to be purchased after the enter key is selected such that a confidence threshold is met and 0142, discloses a server that returns navigation results and describes the action of a tear that can present an animated transition and Figs. 24,25, 0250,discloses a mode of transitioning the user from the first application to the second application based on a user profile. The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph. A tear represents an empty opening in a first interface that makes it appear that the first interface is tearing open to reveal another interface below it. Fig. 25, depicts advertisements associated with a second website or application and presenting the advertisement associated with a mode of transitions from one website to another website and 0152, describes the search button morph that occurs between a first mode of searching and a second mode of performing a purchase based on input in the input field.  The examiner interprets the second loading display may contain elements of the first loading display (such as the input field, search morph, advertisements, user interface elements, etc., the empty tear) and replaces in the first loading display advertisements, means of a tear, morph, animations, or the empty tear in the first application disclosed by Isaacson as the second application loads (Fig. 25, 2504))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would minimize disruption to a viewing user of the requested application to perceive the transition from the first application to the second application to as a faster loading time to the user. 

Regarding claim 22, Kaleta and Isaacson teaches the method of claim 21.  Kaleta fails to teach wherein rendering the second loading display includes replacement of the first loading display with the second loading display on a display of the client device.
Isaacson teaches wherein rendering the second loading display includes replacement of the first loading display with the second loading display on a display of the client device.  (0142, discloses a server that returns navigation results and describes the action of a tear that can present an animated transition and Figs. 24,25, 0250,discloses a mode of transitioning the user from the first application to the second application based on a user profile. The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would minimize disruption to a viewing user of the requested application to perceive the transition from the first application to the second application to as a faster loading time to the user. 

Regarding claim 23, Kaleta and Isaacson teaches the method of claim 21.  Kaleta teaches wherein the second loading display is presented within the second application.  (0031-0032, discloses a button that maybe visually enabled when a portion of the second webpage is loaded and 0037, discloses various applications can use progress bars such as email where the progress bar can be integrated into applications)

Regarding claim 24, Kaleta and Isaacson teaches the method of claim 21.  Kaleta  teaches wherein the first portion of data is received using a web browser of the client device. (Fig. 1 and 0031, discloses receiving portions of a webpage in a browser)

Regarding claim 25, Kaleta and Isaacson teaches the method of claim 24.  Kaleta teaches wherein presentation of the first application includes display of the first application via the web browser. (Fig. 1 and 0003, discloses displaying a URL in a web browser and 0059, discloses receiving a request to perform a task like loading a second webpage. The examiner interprets different applications (second application) can be accessed using the browser application by entering a URL)

Regarding claim 26, Kaleta and Isaacson teaches the method of claim 21.  Kaleta fails to teach wherein at least a portion of the first loading display and at least a portion of the second loading display are the same. 
Isaacson teaches wherein at least a portion of the first loading display and at least a portion of the second loading display are the same (0142, discloses a server that returns navigation results and describes the action of a tear that can present an animated transition and Figs. 24,25, 0250,discloses a mode of transitioning the user from the first application to the second application based on a user profile. The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would minimize disruption to a viewing user of the requested application to perceive the transition from the first application to the second application to as a faster loading time to the user. 

Regarding claim 29, Kaleta teaches a computing device comprising : one or more processors: and memory storing instruction that , when executed by the one or more processors, cause the computing device to present for display a first application; (0003, discloses a web browser with a web page being loaded) render a first loading display of the first application in response to a request for a second application, (0031, discloses the web browser (first application) that indicates a completion status of a task or subtasks of the requested task. and 0037, Fig. 1, depicts a URL display with an indicator of progress.  The examiner interprets a user may request a URL (2nd application) from the browser (first application) and 0003, discloses various applications that use progress bars within the browser application or a pop-up window and Fig. 7, depicts a browser application and a request for a second webpage and a progress bar within the web application and 0059, discloses receiving a request to perform a task like loading a second webpage.  The examiner interprets different applications (second application) can be accessed using the browser application by entering a URL.  Further 0037, discloses various applications can use progress bars such as email where the progress bar can be integrated into applications) the request being initiated via the first application, and the second application being different than the first application; (0003 and 0059, discloses requesting various applications such as a web pages in a browser application (2nd application).  The examiner interprets a second web page is requested using the browser application (first application)) 
Kaleta fails to teach receive a first portion of data of the second application concurrently with display of the first loading display, the first portion of data including a second loading display of the first loading display, one or more elements of the second loading display being the same as one or more corresponding elements of the first loading display, and render the second loading display of the second application by replacement of the first loading display with the second loading display so as to avoid the appearance of delay while a second portion of data of the second application loads onto the client device from a remote computing device.
Isaacson teaches receiving a first portion of data of the second application concurrently with display of the first loading display, the first portion of data including a second loading display of the first loading display, one or more elements of the second loading display being the same as one or more corresponding elements of the first loading display, and rendering the second loading display of the second application by replacement of the first loading display with the second loading display so as to avoid the appearance of delay while a second portion of data of the second application loads onto the client device from a remote computing device. (Fig. 16,1606, discloses determining if a user would like to make a purchase and prepopulating a second input field associated with a second site with the input and Fig. 16, 1608, 1610, discloses pre-processing the second site using the input in the second input field and transitioning to the product where the product can be processed for purchase and 0152, discloses morphing the first mode of searching to a second mode of a one-click purchase and presents disambiguate information to disambiguate the item to be purchased after the enter key is selected such that a confidence threshold is met and 0142, discloses a server that returns navigation results and describes the action of a tear that can present an animated transition and Figs. 24,25, 0250,discloses a mode of transitioning the user from the first application to the second application based on a user profile. The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph. A tear represents an empty opening in a first interface that makes it appear that the first interface is tearing open to reveal another interface below it. Fig. 25, depicts advertisements associated with a second website or application and presenting the advertisement associated with a mode of transitions from one website to another website and 0152, describes the search button morph that occurs between a first mode of searching and a second mode of performing a purchase based on input in the input field.  The examiner interprets the second loading display may contain elements of the first loading display (such as the input field, search morph, advertisements, user interface elements, etc., the empty tear) and replaces in the first loading display advertisements, means of a tear, morph, animations, or the empty tear in the first application disclosed by Isaacson as the second application loads (Fig. 25, 2504))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would minimize disruption to a viewing user of the requested application to perceive the transition from the first application to the second application to as a faster loading time to the user. 

Regarding claim 30, Kaleta and Isaacson teaches the computing device of claim 29. 
Kaleta fails teach wherein the instructions, when executed by the one or more processors, cause the computing device to render the second loading display by replacing the first loading display with the second loading display on a display of the computing device. 
Isaacson teaches wherein the instructions, when executed by the one or more processors, cause the computing device to render the second loading display by replacing the first loading display with the second loading display on a display of the computing device. (0142, discloses a server that returns navigation results and describes the action of a tear that can present an animated transition and Figs. 24,25, 0250,discloses a mode of transitioning the user from the first application to the second application based on a user profile. The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would minimize disruption to a viewing user of the requested application to perceive the transition from the first application to the second application to as a faster loading time to the user. 

Regarding claim 31, Kaleta and Isaacson teaches the computing device of claim 29. Kaleta teaches wherein the instructions, when executed by the one or more processors, cause the computing device to render the second loading display by presenting the second loading display within the second application. (0031-0032, discloses a button that maybe visually enabled when a portion of the second webpage is loaded and 0037, discloses various applications can use progress bars such as email where the progress bar can be integrated into applications)

Regarding claim 32, Kaleta and Isaacson teaches the computing device of claim 29. Kaleta teaches wherein the instructions, when executed by the one or more processors, cause the computing device to receive the first portion of data using a web browser of the computing device. (Fig. 1 and 0031, discloses receiving portions of a webpage in a browser)

Regarding claim 33, Kaleta and Isaacson teaches the computing device of claim 29. Kaleta teaches wherein the first loading display is based on properties of the computing device. (0045, discloses the triviality threshold indicates a threshold at which a task is indicated as completed and is configurable at the computing device)

Regarding claim 37, Kaleta teaches a non-transitory computer-readable medium storing instructions that, when executed, cause:  presenting for display a first application; (0003, discloses a web browser with a web page being loaded)  render a first loading display within the first application in response to a request for a second application, (0003, discloses a web browser with a web page being loaded) rendering a first loading display of the first application in response to a request for a second application, (0031, discloses the web browser (first application) that indicates a completion status of a task or subtasks of the requested task. and 0037, Fig. 1, depicts a URL display with an indicator of progress.  The examiner interprets a user may request a URL (2nd application) from the browser (first application) and 0003, discloses various applications that use progress bars within the browser application or a pop-up window and Fig. 7, depicts a browser application and a request for a second webpage and a progress bar within the web application and 0059, discloses receiving a request to perform a task like loading a second webpage.  The examiner interprets different applications (second application) can be accessed using the browser application by entering a URL.  Further 0037, discloses various applications can use progress bars such as email where the progress bar can be integrated into applications) the request being initiated via the first application, and the second application being different than the first application; (0003 and 0059, discloses requesting various applications such as a web pages in a browser application (2nd application).  The examiner interprets a second web page is requested using the browser application (first application)) 
Kaleta fails to teach receiving a first portion of data of the second application concurrently with display of the first loading display,  the first portion of data including a second loading display of the first loading display, one or more elements of the second loading display being the same as one or more corresponding elements of the first loading display, and rendering the second loading display of the second application by replacement of the first loading display with the second loading display so as to avoid the appearance of delay while a second portion of data of the second application loads onto the client device from a remote computing device.
Isaacson teaches receiving a first portion of data of the second application concurrently with display of the first loading display, the first portion of data including a second loading display of the first loading display, one or more elements of the second loading display being the same as one or more corresponding elements of the first loading display, and rendering the second loading display of the second application by replacement of the first loading display with the second loading display so as to avoid the appearance of delay while a second portion of data of the second application loads onto the client device from a remote computing device. (Fig. 16,1606, discloses determining if a user would like to make a purchase and prepopulating a second input field associated with a second site with the input and Fig. 16, 1608, 1610, discloses pre-processing the second site using the input in the second input field and transitioning to the product where the product can be processed for purchase and 0152, discloses morphing the first mode of searching to a second mode of a one-click purchase and presents disambiguate information to disambiguate the item to be purchased after the enter key is selected such that a confidence threshold is met and 0142, discloses a server that returns navigation results and describes the action of a tear that can present an animated transition and Figs. 24,25, 0250,discloses a mode of transitioning the user from the first application to the second application based on a user profile. The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph. A tear represents an empty opening in a first interface that makes it appear that the first interface is tearing open to reveal another interface below it. Fig. 25, depicts advertisements associated with a second website or application and presenting the advertisement associated with a mode of transitions from one website to another website and 0152, describes the search button morph that occurs between a first mode of searching and a second mode of performing a purchase based on input in the input field.  The examiner interprets the second loading display may contain elements of the first loading display (such as the input field, search morph, advertisements, user interface elements, etc., the empty tear) and replaces in the first loading display advertisements, means of a tear, morph, animations, or the empty tear in the first application disclosed by Isaacson as the second application loads (Fig. 25, 2504))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would minimize disruption to a viewing user of the requested application to perceive the transition from the first application to the second application to as a faster loading time to the user. 

Regarding claim 38, Kaleta and Isaacson teaches the non-transitory computer-readable medium of claim 37. 
 Kaleta fails to teach wherein the instructions, when executed, cause rendering of the second loading display by causing replacement of the first loading display with the second loading display on a display of the client device. 
Isaacson teaches wherein the instructions, when executed, cause rendering of the second loading display by causing replacement of the first loading display with the second loading display on a display of the client device.
(0142, discloses a server that returns navigation results and describes the action of a tear that can present an animated transition and Figs. 24,25, 0250,discloses a mode of transitioning the user from the first application to the second application based on a user profile. The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would minimize disruption to a viewing user of the requested application to perceive the transition from the first application to the second application to as a faster loading time to the user. 

Regarding claim 39, Kaleta and Isaacson teaches the non-transitory computer-readable medium of claim 37.  Kaleta teaches wherein the second loading display is presented within the second application. (0031-0032, discloses a button that maybe visually enabled when a portion of the second webpage is loaded and 0037, discloses various applications can use progress bars such as email where the progress bar can be integrated into applications)

Regarding claim 40, Kaleta and Isaacson teaches the non-transitory computer-readable medium of claim 37.  Kaleta teaches wherein the first portion of data is received using a web browser of the client device. (Fig. 1 and 0031, discloses receiving portions of a webpage in a browser)

Regarding claim 41, Kaleta and Isaacson teach the method of claim 21.  
Kaleta fails to teach wherein the first portion of data indicates that one or more elements of the second loading display are the same as one or more corresponding elements of the first loading display.
Isaacson teaches wherein the first portion of data indicates that one or more elements of the second loading display are the same as one or more corresponding elements of the first loading display. (The modes include a tear, autochange, search button morph, drop up menu, drop down menu, processing indictor morph. A tear represents an opening in a first interface that makes it appear that the first interface is tearing open to reveal another interface below it. Fig. 25, depicts advertisements associated with a second website or application and presenting the advertisement associated with a mode of transitions from one website to another website
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kaleta to incorporate the teachings of Isaacson.  Doing so would allow a user to view the progress of loading individual elements within the DOM of the webpage allowing the user to view which elements were still loading.

Claims 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleta (20130235044) in further view of Isaacson (20160379298) in further view of CodeProject (https://www.codeproject.com/Articles/21219/Collapsing-Multiple-Progress-Bars)

Regarding claim 27, Kaleta and Isaacson teaches the method of claim 21.  Kaleta and Isaacson fails to teach further comprising:  receiving the request for the second application, wherein the request for the second application comprises an indication of the first loading display.
Code Project teaches further comprising:  receiving the request for the second application, wherein the request for the second application comprises an indication of the first loading display. (Code Project depicts a start button a user may request for the application and the status of a current task being loaded and the overall task progress and discloses in software packages there are multiple tasks that provide feedback.  The examiner interprets as opening different applications Further Kaleta and Isaacson discloses 0059, discloses receiving a request to perform a task like loading a second webpage.  The examiner interprets different applications (second application) can be accessed using the browser application by entering a URL.)

    PNG
    media_image1.png
    252
    563
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kaleta and Isaacson to incorporate the teachings of Code Project.  Doing so would allow the user to view the overall task progress in addition to the current task being loaded completion status.


Regarding claim 34, Kaleta and Isaacson teaches the computing device of claim 29. Kaleta and Isaacson fails to teach wherein the first loading display comprises a first progress bar that is shorter than a second progress bar, and wherein the second loading display comprises the second progress bar.
Code Project teaches wherein the first loading display comprises a first progress bar that is shorter than a second progress bar, and wherein the second loading display comprises the second progress bar. (Code Project depicts a start button a user may request for the application and the status of a current task being loaded and the overall task progress and discloses in software packages there are multiple tasks that provide feedback.  The examiner interprets as opening different applications Further Kaleta and Isaacson discloses 0059, discloses receiving a request to perform a task like loading a second webpage.  The examiner interprets different applications (second application) can be accessed using the browser application by entering a URL.)


    PNG
    media_image1.png
    252
    563
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kaleta and Isaacson to incorporate the teachings of Code Project.  Doing so would allow a second loading display such as a progress bar to include the progress of the first loading display if the second loading display was dependent on the completion of the loading progress of the first loading display.

Regarding claim 35, Kaleta and Isaacson teaches the computing device of claim 29. Kaleta and Isaacson fails to teach wherein the instructions, when executed by the one or more processors, cause the computing device to:  receive the request for the second application, wherein the request for the second application comprises an indication of the first loading display.
Code Project teach wherein the instructions, when executed by the one or more processors, cause the computing device to:  receive the request for the second application, wherein the request for the second application comprises an indication of the first loading display. (Code Project depicts a start button a user may request for the application and the status of a current task being loaded and the overall task progress and discloses in software packages there are multiple tasks that provide feedback.  The examiner interprets as opening different applications and Further Kaleta and Isaacson discloses 0059, discloses receiving a request to perform a task like loading a second webpage.  The examiner interprets different applications (second application) can be accessed using the browser application by entering a URL.)

    PNG
    media_image1.png
    252
    563
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kaleta and Isaacson to incorporate the teachings of Code Project.  Doing so would allow the user to view the overall task progress in addition to the current task being loaded completion status.

Claim 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleta (20130235044) in further view of Isaacson (20160379298)in further view of White (20080195936)

Regarding claim 28, Kaleta and Isaacson teaches the method of claim 21.  Kaleta and Isaacson fails to teach wherein rendering the first loading display comprises rendering the first loading display in a document object model of a web browser application, and wherein rendering the second loading display comprises rendering the second loading display in the document object model.
White teaches wherein rendering the first loading display comprises rendering the first loading display in a document object model of a web browser application, and wherein rendering the second loading display comprises rendering the second loading display in the document object model.  (Fig. 9, 935, 940, and 951 and 0093-0095, discloses a temporary screen element to present that indicates data loading within the browser.  The process loops to determine if more than one temporary screen element is required)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kaleta and Isaacson to incorporate the teachings of White.  Doing so would allow a user to view the progress of loading individual elements within the DOM of the webpage allowing the user to view which elements were still loading.

Regarding claim 36, Kaleta and Isaacson teaches the computing device of claim 29. Kaleta and Isaacson fails to teach wherein the instructions, when executed by the one or more processors, cause the computing device to render the first loading display by rendering the first loading display in a document object model of a web browser application, and wherein the instructions, when executed by the one or more processors, cause the computing device to render the second loading display by rendering the second loading display in the document object model.
White teaches wherein the instructions, when executed by the one or more processors, cause the computing device to render the first loading display by rendering the first loading display in a document object model of a web browser application, and wherein the instructions, when executed by the one or more processors, cause the computing device to render the second loading display by rendering the second loading display in the document object model. (Fig. 9, 935, 940, and 951 and 0093-0095, discloses a temporary screen element to present that indicates data loading within the browser.  The process loops to determine if more than one temporary screen element is required)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kaleta and Isaacson to incorporate the teachings of White.  Doing so would allow a user to view the progress of loading individual elements within the DOM of the webpage allowing the user to view which elements were still loading.


Response to Arguments

Applicant's Notice of Appeal has been considered. Applicant’s arguments, see Pre-Appeal, filed 10/13/2021, with respect to the rejection(s) of claim(s) 20-41 under Kaleta and Jo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaleta in further view of Isaacson.  See detailed rejection above.

The applicant argues that the prior art (Jo) fails to teach or disclose (pp. 3-5) “rendering a first loading display of the first application in response to a request for a second application,” and in response “receiving a first portion of data of the second application concurrently with display of the first loading display, the first portion of data including a second loading display of the first loading display, one or more elements of the second loading display being the same as one or more corresponding elements of the first loading display, and rendering the second loading display of the second application by replacement of the first loading display with the second loading display so as to avoid the appearance of delay while a second portion of data of the second application loads onto the client device from a remote computing device” The examiner cites Isaacson. Isaacson discloses (0059, 0250-0251, Fig 24, 2402-2408, For example (0251) cites that if the first application is google.com a tear would open on the site google.com and in the opening in the tear Amazon would appear for the user to make a purchase and Fig. 25, discloses ways of presenting advertisements).  The examiner interprets the first loading display of the first application to be the “tear” cited (0251) and the second application replaces the generated “tear” in the first interface (google.com) with the second application amazon.com. Further, (0250-0254, Fig. 25) depicts and discloses generating advertisements that maybe displayed within the tear of the first application.  The examiner interprets the “tear” as a loading display for the first application and the second application loads an advertisement or the second  application within the first application “tear” and the second application replaces the first loading display of the first application (the tear) by placing an advertisement or the second application within the interface tear of the first application.  The advertisement is presented which originates at the second application (Fig. 25, 2504).  The user has options for modes which the user may select to transition from the first application to the second application while displaying the first application and the second application within the first application (0251).  Additionally the second loading display contains the same elements of the first loading display such as “the tear”  generated in the first application of google.com and the empty space created in “the tear” is filled with elements of the second application such as ads or the second application where the user makes the purchase. The examiner interprets a tear is opened (first loading display in the first application interface) and is replaced with the content of the second application (advertisements) websites for purchase etc.  For this reason this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00 AM -05.00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144